FORM OF
AMENDMENT TO


KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

        THIS AMENDMENT TO THE KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
(this “Amendment”) to that certain Key Executive Employment and Severance
Agreement by and between Badger Meter, Inc., a Wisconsin corporation (the
“Company”), and ___________________ (the “Executive”), dated as of ________
____, ______ (the “KEESA”), is entered into by and between the Company and the
Executive as of February 15, 2008.


RECITALS

        WHEREAS, pursuant to Section 18 of the KEESA, the Company and the
Executive may amend the KEESA; and

        WHEREAS, the Company and the Executive desire to amend the KEESA as set
forth herein.


AGREEMENT

        NOW, THEREFORE, in consideration of the promises and the mutual
agreements herein set forth, the parties hereby agree as follows:

        Section 1. Amendment of KEESA. Section (i) and Section (iii) of the
definition of “Change in Control” in the KEESA, which is found in Exhibit A to
the KEESA, are amended in their entirety to read as follows:

    “(i)        any Person (other than Excluded Persons, as defined below) is or
becomes the “Beneficial Owner” (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after July 31, 1999 pursuant to express
authorization by the Board that refers to this exception and not including
securities of the Company subject to proxies held by such Person, but including
securities of the Company subject to exercisable options held by such Person)
representing 15% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
voting securities. “Excluded Persons” shall mean (A) the Company; (B) any
subsidiary of the Company; (C) any employee benefit plan of the Company or any
subsidiary of the Company (collectively, “Employee Benefit Plans”); (D) any
entity holding securities for or pursuant to the terms of any Employee Benefit
Plans; (E) any trustee, administrator or fiduciary of any Employee Benefit Plans
in their capacities as such; (F) an underwriter temporarily holding securities
pursuant to an offering of such securities; (G) a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock in the Company; and (H) any Person who
has reported or is required to report their ownership on Schedule 13G under the
Act (or any comparable or successor report) or on Schedule 13D under the Act (or
any comparable or successor report), which Schedule 13D does not disclose
pursuant to Item 4 thereto (or any comparable successor item or section) an
intent, or reserve the right, to engage in a control transaction, any contested
solicitation for the election of directors or any of the other actions specified
in Item 4 thereto (or any comparable successor item or section), who
inadvertently becomes the Beneficial Owner of 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding voting securities and, within ten business
days of being requested by the Company to advise it regarding the same,
certifies to the Company that such Person acquired 15% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding voting securities inadvertently and who
or which, together with all Affiliates and Associates, thereafter does not
acquire additional shares of common stock or voting securities of the Company
while the Beneficial Owner of 15% or more of either the then outstanding shares
of common stock of the Company or the combined voting power of the Company’s
then outstanding voting securities; provided, however, that if the Person
requested to so certify fails to do so within ten business days or breaches or
violates such certification, then such Person shall cease to be an Excluded
Person immediately after such ten business day period or such breach or
violation; or”


--------------------------------------------------------------------------------

    “(iii)        the shareholders of the Company approve a merger,
consolidation or share exchange of the Company with any other corporation or
approve the issuance of voting securities of the Company in connection with a
merger, consolidation or share exchange of the Company (or any direct or
indirect subsidiary of the Company) pursuant to applicable stock exchange
requirements, other than (A) a merger, consolidation or share exchange which
would result in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after July 31, 1999 pursuant to express authorization
by the Board that refers to this exception) representing 15% or more of either
the then outstanding shares of common stock of the Company or the combined
voting power of the Company’s then outstanding voting securities; or”


        Section 2. Effectiveness and Continued Effectiveness. Except as
specifically supplemented and amended, changed or modified in Section 1 above,
the KEESA shall be unaffected by this Amendment and shall remain in full force
and effect in accordance with its terms; provided that all references in the
KEESA to the “Agreement” shall be deemed to refer to the KEESA as amended by
this Amendment.

        Section 3. Execution in Counterparts. This Amendment may be executed in
any number of counterparts and each of such counterparts shall for all purposes
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

        Section 4. Defined Terms. Except as otherwise expressly provided herein,
or unless the context otherwise requires, all terms used but not defined herein
shall have the meanings assigned to them in the KEESA.

2

--------------------------------------------------------------------------------

        Section 5. Governing Law. This Amendment shall be governed by and
construed and interpreted in accordance with the internal laws of the State of
Wisconsin, without reference to principles of conflict of laws.

        Section 6. Further Actions. The Executive agrees to execute all other
documents and to take such other action as may be necessary or desirable to
carry out the terms of this Amendment.

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year above written.

(“EXECUTIVE”):

  ___________________________________________

  BADGER METER, INC. (“Company”)

  By:___________________________________________
        Name:_______________________________
        Title:________________________________







3